Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 16 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 16 are rejected on the ground of nonstatutory double patenting over claims 1 – 16 of U.S. Patent No. 11,334,432 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/718,969
Claim 1 – Patent 11,334,432
A method of controlling a semiconductor memory, the semiconductor memory including a word line and a plurality of memory cells connected to the word line, each of the memory cells being capable of storing n bit data, n being an integer equal to or larger than 2; the method comprising: 
A memory system comprising: a semiconductor memory including a word line and a plurality of memory cells connected to the word line, each of the memory cells being capable of storing n bit data, n being an integer equal to or larger than 2; and a memory controller configured to control the semiconductor memory to 

wherein the memory controller configured to:
storing n pages of data in the memory cells; 
store n pages of data in the memory cells, 
reading data of a first page of the n pages as first data using a first voltage;
read data of a first page of the n pages as first data using a first voltage;
performing error correction on the first data; 
obtained by error correction on the first data
calculating a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by the error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data; and 
calculate a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data; and 
reading data of a second page of the n pages as second data using a second voltage and a second shift amount, the second shift amount being based on the first shift amount.
read data of a second page of the n pages as second data using a second voltage and a second shift amount, the second shift amount being based on the first shift amount.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/718,969 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,334,432. Specifically, both claim 1, of the current application 17/718,969, and claim 1, of patent 11,334,432 discloses: a semiconductor memory, the semiconductor memory including a word line and a plurality of memory cells connected to the word line, each of the memory cells being capable of storing n bit data, n being an integer equal to or larger than 2, comprising such steps as “storing n pages of data in the memory cells; reading data of a first page of the n pages as first data using a first voltage; performing error correction on the first data”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/718,969, as an obvious recitation of the operations performed by the Memory System disclosed in claim 1 of Patent 11,334,432. A method performing the operations of a disclosed Memory System and an Memory System capable of performing a disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/718,969, as performing the operations of the apparatus of claim 1, of U.S. Patent 11,334,432, and as such are obvious variants of each other.

Claim 2 – Application 17/718,969
Claim 2 – Patent 11,334,432
Claim 3 – Application 17/718,969
Claim 3 – Patent 11,334,432
Claim 4 – Application 17/718,969
Claim 4 – Patent 11,334,432
Claim 5 – Application 17/718,969
Claim 5 – Patent 11,334,432
Claim 6 – Application 17/718,969
Claim 6 – Patent 11,334,432
Claim 7 – Application 17/718,969
Claim 7 – Patent 11,334,432
Claim 8 – Application 17/718,969
Claim 8 – Patent 11,334,432
Claim 9 – Application 17/718,969
Claim 9 – Patent 11,334,432
Claim 10 – Application 17/718,969
Claim 10 – Patent 11,334,432
Claim 11 – Application 17/718,969
Claim 11 – Patent 11,334,432
Claim 12 – Application 17/718,969
Claim 12 – Patent 11,334,432
Claim 13 – Application 17/718,969
Claim 13 – Patent 11,334,432
Claim 14 – Application 17/718,969
Claim 14 – Patent 11,334,432
Claim 15 – Application 17/718,969
Claim 15 – Patent 11,334,432


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Choi; Young Joon et al.	US 20190362796 A1
SHARON; ERAN et al.	US 20130024605 A1
Brandman; Yigal		US 20080109702 A1
Takada; Marie et al.		US 20190294367 A1
calculating a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by the error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data; and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111